FILED
                              NOT FOR PUBLICATION                           DEC 29 2009

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 ANIBAL ADOLIO GIRON MARTINEZ,                    No. 07-71647

               Petitioner,                        Agency No. A072-536-294

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted December 15, 2009 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

        Anibal Adolio Giron Martinez, a native and citizen of Guatemala, petitions

for review of the Board of Immigration Appeals’ order summarily affirming an

immigration judge’s (“IJ”) decision denying his application for asylum and



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

JK/Research
withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review

for substantial evidence, INS v. Elias-Zacarias, 502 U.S. 478, 481 n.1 (1992), and

we deny the petition for review.

       Giron Martinez testified he fears personal retribution from former civil

patrol members who hold a grudge against him for leaving Guatemala without

serving in the military. Substantial evidence supports the IJ’s conclusion that

Giron Martinez did not establish a well-founded fear on account of a protected

ground if he returns to Guatemala. See Ochoa v. Gonzales, 406 F.3d 1166, 1170-

72 (9th Cir. 2005) (concluding that petitioners failed to prove their fear of

persecution was on account of a protected ground); see also Molina-Morales v.

INS, 237 F.3d 1048, 1052 (9th Cir. 2001) (personal retribution is not persecution

on account of a protected ground). Accordingly, his asylum and withholding of

removal claims fail.

       PETITION FOR REVIEW DENIED.




JK/Research                                2                                    07-71647